DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022 has been entered.

Withdrawn Rejections
The rejection of Claims 3, 4, 5 and 8 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn in view of applicant’s amendments to the claims.
The rejection of claims 1-2 and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Karpilow et al. (WO 2014/123967; published August 14, 2014) has been withdrawn in view of applicant’s amendments to claims 1 and 2 to delete GCGR.

The rejection of claims 1 and 2 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 12-16 and 21-23 of U.S. Patent No. 10137188 has been withdrawn in view of applicant’s amendments to the claims. 

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites PLA2G1B twice [An isolated cell or cell line comprising decreased expression of PLA2G21B and one or more of PLA2G1B].  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-2 and 7 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (U.S. Patent Application No. 2010/0291624; published November 18, 2012).
	The claims are directed to an isolated cell or cell line comprising decreased expression of one or more of the genes comprising COQ9, FGF2, NAT9, NDUFA9, NEU2, PLA2G1B, PYCRI, RAD51AP1, STRADA, SVOPL and ZFYVE9.
	Zhang et al. teaches gene silencing of sialidase genes (NEU1, NEU2 AND NEU3) using siRNA in cells (see Example 4 at paragraph [0078]).  Cell types that can be used include CHO cells, VERO cells and MDCK cells (see paragraph [0033]).
	Because the cell of Zhang et al. meet the structural requirements of the instant claims, the cell of Zhang et al. will have reduced expression by at least 15% relative to a control.
	Accordingly, Zhang et al. anticipates the claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the 

Claim 1, 2, 7 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-23 of copending Application No. 16/761009 (reference application). 
	The instant claims are directed to a cell or cell line comprising decreased expression of one or more of the genes comprising COQ9, FGF2, NAT9, NDUFA9, NEU2, PLA2G1B, PYCRI, RAD5IAP1, STRADA, SVOPL, or ZFYVE9.
The co-pending claims are directed to a cell comprising reduced expression of at least one gene selected ZNF205, NEU2, NAT9, SVOPL, COQ9, BTN2A1, PYCR1, EP300, SEC61G, NDUFA9, RAD51AP1, COX20, MAPK6, WDR62, LRGUK, CDK6, KIAA1683, CRISP3, GRPR, DPH7, GEMIN8, KIAA1407, RFXAP, SMARRCA4, CCDC147, AACS, CDK9, C7ORF26, ZDHHC14, RNUT1, GAB1, EMC3, FAM96A, FAM36A, LOC55831, LOC136306, DEFB126, MGC955, EPHX2, SRGAP1, PPP5C, MET, SELM, TSPYL2, 
Although the claims at issue are not identical, they are not patentably distinct from each other.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648